In a negligence action to recover damages for personal injuries sustained by the infant plaintiff, and for loss of services, etc., defendant appeals from an order of the Supreme Court, Queens County, entered June 15,1965, which (a) granted plaintiff’s motion to vacate a consent judgment entered October 9, 1964 in favor of the infant and his mother upon a pretrial settlement of the action; and (b) restored said action to the trial calendar. Order modified: (1) by amending its first decretal paragraph so as: (a) to grant the motion with respect to the infant only; (b) severing the infant’s cause of action; (e) and amending the judgment accordingly; and (2) by striking out the three remaining decretal paragraphs. As so modified, order affirmed, without costs; and motion as to the infant remitted to the Special Term for proceedings consistent herewith. Under all the circumstances, the entry of a judgment on consent, in the absence of an order of compromise and without the protective procedures prescribed by the CPLR for the settlement of infant’s actions complied with by the parties (CPLR 1207, 1208), constituted error. The parties are directed to proceed in accordance with the provisions of the statute. The remission will permit an examination of all the facts. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.